DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “the casing tube”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites, “preferably with a water solution of a weak acid” which renders the claim indefinite because it is unclear if the limitations are part of the claimed invention.
Claim 16 is rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stork, et al US 2016/0213051.
Regarding claims 1, 3, 4, 6, 7, Stork teaches a food casing soaked [0069] in a water based [0075] composition comprising at least one polysaccharide film forming agent (chitosan [0019]), a lipid (beeswax, carnauba wax [0069, 0085-86]), and natamycin [0015, 0020].
Regarding claim 2, claim 1 is applied as stated above. Stork teaches wherein the water-based composition comprises the film-forming agent (chitosan) in a percentage of 1-10% [0061].
Regarding claim 5, claim 1 is applied as stated above. Stork teaches wherein the water-based composition comprises the lipid in a percentage of 0-10% [0086].
Regarding claim 8, claim 1 is applied as stated above. Stork teaches wherein the water-based composition comprises natamycin in a percentage of 0.0001 and 1% [0075].
Regarding claim 11, claim 1 is applied as stated above. Stork further teaches the composition additionally comprises surfactants [0080].
Regarding claim 12, claim 1 is applied as stated above. Stork teaches wherein the food casing additionally comprises a further antifungal [0048-0057].
Regarding claim 13, claim 1 is applied as stated above. Stork teaches wherein the food casing additionally comprises fatty acids [0086-0087].
Regarding claims 14-16, Stork teaches a method of preparing food casing comprising preparing a water -based composition by mixing at least a film-forming agent, a lipid, and natamycin and applying the composition to an external surface of the sausage casing by soaking [0069]. As it is taught that sausage casings are soaked in the composition, the tube casing (sausage known form) would inherently be manufactured as required by step a. Furthermore, as the limitation of claim 15 is optional and therefore not required to be performed, the step does not limit the scope of the claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stork, et al US 2016/0213051 in view of Henze-Wethkamp et al. US 2013/0156896.
Regarding claims 9, 10, and 17, claims 1 and 14 are applied as stated above. Stork teaches a sausage casing but does not expressly disclose wherein the casing is ready-to stuff, fibrous, or wherein the casing is actually stuffed. 
Henze-Wethkamp teaches a cellulous fibrous tubular sausage casing having a fungicidal finish and stuffed with meat [0022-0026]. As Henze-Wethkamp teaches cellulose fibrous casing are known to be coated or impregnated with fungicidal agents and stuffed with meat, it would have been obvious to one of ordinary skill to modify the invention of Stork by the teaching of Henze-Wethkamp to obtain a fibrous tubular sausage having a fungicidal finish.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792